[Cite as State v. Fehrenbach, 2018-Ohio-2820.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :     CASE NO. CA2018-02-022

                                                  :            DECISION
  - vs -                                                        7/16/2018
                                                  :

RICK THOMAS FEHRENBACH,                           :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CA2018-02-022



Michael T. Gmoser, Butler County Prosecuting Attorney, John Heinkel, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011, for plaintiff-appellee

Mary K. Martin, Suite 101, 4660 Duke Drive, Mason, OH 45040, for defendant-appellant



        Per Curiam.

        {¶1}    This cause came on to be considered upon a notice of appeal, the transcript

of the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, and upon the brief filed by appellant's counsel.

        {¶2}    Counsel for defendant-appellant, Rick Thomas Fehrenbach, has filed a brief

with this court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which

(1) indicates that a careful review of the record from the proceedings below fails to disclose
                                                                      Butler CA2018-02-022

any errors by the trial court prejudicial to the rights of appellant upon which an assignment

of error may be predicated; (2) lists two potential errors "that might arguably support the

appeal," Anders, at 744, 87 S. Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to withdraw

as counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies

that a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and M. POWELL, JJ., concur.